DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “air conditioning system,” “heating device,” “electrical heating device,” and “control/regulating device” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
No particular corresponding structure has been disclosed for any of “air conditioning system,” “heating device,” “electrical heating device,” and “control/regulating device” as required under 35 U.S.C. 112(f).  See corresponding rejections under 35 U.S.C. 112(b), below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “air conditioning system,” “heating device,” “electrical heating device,” and “control/regulating device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In addition:
	The use of “/” in the limitation “control/regulating device” renders the claims indefinite since it is meant to connote “and” or “or.”  For purposes of compact prosecution, “/” has been interpreted under its broadest reasonable interpretation as “or.”  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fernandes (US 3,862,549).
As per claim 1, Fernandes discloses a method for operating an air conditioning system (Figs. 1-3; etc.), which includes a heating device 53, to condition air in a vehicle interior of a motor vehicle (e.g., bus as mentioned at Abstract, line 3), wherein at least one first air path 22 and at least one second air path 15 each fluidically communicate with the air conditioning system and each open out into the vehicle interior, the method comprising: guiding the air from the vehicle interior via one of (i) the at least one first air path and (ii) the at least one second air path to the air conditioning system (first air path 22 guides air from the vehicle interior to the AC system (Fig.1) as a function of an operating state set in the air conditioning system (i.e., when the AC system is operating); and guiding the air from the air conditioning system via the other of the one of (i) the at least one first air path and (ii) the at least one second air path into the vehicle interior (second air path 15 guides air from the AC system into the vehicle interior) (Fig. 1).
	As per claim 2, Fernandes further discloses, when in an operating state of the air conditioning system (when the system is operating): guiding the air from the vehicle interior via the at least one first air path to the air conditioning system (via first air path 22); cooling the guided air via the air conditioning system (by evaporator 46; see return arrows in Fig. 3 passing through evaporator 46; see col. 4, lines 31-33 re. cooling mode); and guiding the cooled air back into the vehicle interior via the at least one second air path (via air path 15 (Fig. 1)).
	As per claim 3, Fernandes discloses (utilizing an alternate designation of the respective air paths for base claim 1) a method for operating an air conditioning system (Figs. 1-3; etc.), 
	As per claim 4, Fernandes discloses wherein heating up the guided air includes heating up the guided air with an electrical heating device of the air conditioning system (via electric heater 53 (Fig. 3; col. 4, lines 1-3 and 38-39)).
	As per claim 5, Fernandes discloses the method further comprising at least one of deactivating the electrical heating device and keeping the electrical heating device deactivated when in a second operating state such that the electrical heating device does not heat the air flowing through the air conditioning system (i.e., heater 53 is not operated and does not heat the air flowing through the air conditioning system during the cooling mode (i.e., only the evaporator is operated to cool the air - col. 4, lines 31-33).
	As per claim 6, Fernandes discloses the method further comprising: configuring the at least one first air path 22 to open out into the vehicle interior in at least one first opening point (at return openings 23), the at least one first opening point 23 arranged in the vehicle interior 
	As per claim 7, Fernandes discloses the method further comprising at least one of: arranging the at least one second opening point 18 in an area of at least one of (i) a foot space of the vehicle interior and (ii) a floor space of the vehicle interior (at floor space as shown at Fig. 1), and arranging the at least one first opening point 23 in an area above the at least one second opening point 18 in the vehicle interior (Fig. 1).
	As per claim 10, Fernandes discloses a motor vehicle 10 (can be a bus, as mentioned at Abstract, line 3), comprising: a vehicle interior (Fig. 1); an air conditioning system for air-conditioning the vehicle interior (Figs. 1-3); at least one first and at least one second air path (22 & 15, respectively) each of which fluidically connect the air conditioning system to the vehicle interior (Fig. 1), the at least one first air path 22 opening out into the vehicle interior in at least one first opening point 23, and the at least one second air path 15 opening out into the vehicle interior in at least one second opening point 18; a recirculating air connection disposed at the air conditioning system (recirculated air comes in from the left as shown in Fig. 3); a fresh air connection disposed at the air conditioning system (fresh air enters from top and bottom at the right as shown in Fig. 3), the fresh air connection in fluidical communication with an external environment of the motor vehicle to introduce fresh air from the external environment into the vehicle interior (introduces ambient and make-up air through openings 42 and 43); and wherein the at least one first air path 22 fluidically communicates with one of (i) the recirculating air connection and (ii) the fresh air connection (air path 22 send return air to the recirculating air connection (at filter 38 shown in both Figs. 1 and 3)), and the at least one second air path 15 fluidically communicates with the other of the one of (i) the recirculating air connection and (ii) the fresh air connection (conditioned air which includes fresh ambient make-up air coming from fresh air connections 42 & 43 is sent to the interior of the vehicle via manifold 57).
.

Allowable Subject Matter
Claims 8-9, 11-13, and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Boxum (US 8,568,209 B2) teaches a vehicle air conditioning system comprising airflow distribution arrangements.
Tanaka (US 7,845,184 B2) teaches an airflow arrangement (Fig. 2) for a transport container.
Pannell (US 5,807,645) teaches an air conditioning system comprising airflow details for a recreational vehicle.
Trutnovsky (US 2018/0208013 A1) teaches an alternative vehicle airflow arrangement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763